DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-11, drawn to a device and method for folding outwards a packaging portion of an item of packaging for an object, including a transportation installation, a lifting installation, and a detent installation, classified in B65B 69/00.
Group II. Claim 12, drawn to an unpacking system for unpacking an item of packaging for an object, including a transportation installation and a holding installation comprised of at least two rollers, classified in B65B 69/00.
Group III. Claim 13, drawn to a method for unpacking object from an item of packaging, classified in B65B 69/00.
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Group II recites that an item of packaging has a projecting packaging portion that is disposed on an upstream end side of the item of packaging, along with a holding installation that is not recited in Group I. Group I further recites a lifting and detent installation, which is not recited in Group II. Therefore, the device and method of Group I do not recite the structural components of the device of Group II.
Inventions I and III are directed to related device/method for folding outwards a packaging portion of an item and a method for unpacking an item of packaging. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not .
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method of Group III recites the severing of the projecting packaging portion and the retrieval of the object from the packaging which is not required in the device of Group II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Groups identified above recite different and distinct elements that are not obvious variants of each other, and therefore may direct the groups of claims towards different classifications other that what are identified above. Thus, there would be a significant burden on the examiner to examine each of the Groups identified above. Further, each of the above Groups recite distinct claim limitations that would require distinct search strategies, further adding to a search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made on 1/7/2022 to Michael Adams to request an oral election to the above restriction requirement, but did not result in an election. Due to the complexity of the outlined above restriction requirement, the restriction is therefore presented in a written form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB A SMITH/Examiner, Art Unit 3731

/ANDREW M TECCO/Primary Examiner, Art Unit 3731